Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         Case No. 17-24567-Civ-SCOLA/TORRES


   CRAIG SALVANI,

                Plaintiff,

   v.

   CORIZON HEALTH, INC. et al.,

               Defendants.
   ___________________________________________/

                   ORDER ON PLAINTIFF’S DAUBERT MOTION

         This matter is before the Court on Craig Salvani’s (“Plaintiff”) motion to

   exclude Wexford Health Sources, Inc.’s and Marta Castillo’s (“Defendants”) expert

   witness, Dr. Inwood. [D.E. 103]. Defendants responded to Plaintiff’s motion on

   July 19, 2019 [D.E. 105] to which Plaintiff replied on July 25, 2019. [D.E. 106].

   Therefore, Plaintiff’s motion is now ripe for disposition. After careful review of the

   motion, response, reply, relevant authority, and for the reasons discussed below,

   Plaintiff’s motion is GRANTED in part.1

                                   I. BACKGROUND

         Plaintiff is a former inmate at the Florida Department of Corrections

   (“FDOC”) who filed this action on December 18, 2017 for a violation of his civil

   rights. [D.E. 1]. Plaintiff entered the custody of the FDOC at the South Florida

   Reception Center on February 6, 2014. Employees of Wexford Health Sources, Inc.

   1    On July 17, 2019, the Honorable Robert N. Scola referred Defendant’s
   Daubert motion to the undersigned Magistrate Judge for disposition. [D.E. 158].

                                             1
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 2 of 13



   (“Wexford”) provided medical services at the prison.          On February 12, 2014, a

   urinalysis indicated that Plaintiff had an infection. A nurse ordered an x-ray and

   another urinalysis was scheduled in seven days. The x-ray allegedly included a

   granuloma in Plaintiff’s left lung and another x-ray was recommended. Plaintiff

   claims, however, that the follow-up x-ray was never performed and that five days

   later a nurse noticed that Plaintiff had an increased heart rate.

          On February 20, 2014, prison officials transferred Plaintiff to the Regional

   Medical Center – a hospital that FDOC owns and where Corizon provides medical

   services. Plaintiff alleges that he complained to medical personnel during the next

   several days. At 1:14 a.m. on February 24, 2014, Plaintiff claims that he suffered

   from hyperventilation and low blood pressure.          Plaintiff then alleges that Jorge

   Caraballo (“Dr. Caraballo”) examined him at 4:20 a.m. and that Dr. Caraballo

   ordered an IV and laboratory testing.           Plaintiff was transferred to an outside

   hospital later that morning and he was diagnosed with sepsis, pneumonia, and

   endocarditis.   Approximately two weeks later, Plaintiff’s legs were amputated.

   Plaintiff alleges that he was injured because Corizon has a policy of saving money

   at the expense of delivering quality medical care.            Plaintiff claims that Dr.

   Caraballo could not treat him immediately because Dr. Caraballo was required to

   get permission before he could send Plaintiff to the hospital. Because Corizon failed

   to deliver quality healthcare and attempted to save money at the cost of Plaintiff’s

   legs, Plaintiff believes that Corizon violated his civil rights.




                                               2
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 3 of 13



                          II. APPLICABLE PRINCIPLES AND LAW

          A.     Rule 26 Standard

          Federal Rule of Civil Procedure 26(a)(2)(A) provides that “a party must

   disclose to the other parties the identity of any witnesses it may use at trial to

   present evidence under Federal Rule of Evidence 702, 703, or 705.” Fed. R. Civ. P.

   26(a)(2)(A). This disclosure must include “a written report—prepared and signed by

   the witness—if the witness is one retained or specially employed to provide expert

   testimony in the case or one whose duties as the party’s employee regularly involve

   giving expert testimony.” Fed. R. Civ. P. 26(a)(2)(B). The report must also contain

   the following information: a complete statement of all the opinions the expert plans

   to express and the basis for them, the data considered by the expert in forming the

   opinions, any exhibits intended to be used in summarizing or supporting the

   opinions, the experts’ qualifications including a list of all authored publications in

   the previous ten years, a list of all the other cases in which the witness testified as

   an expert during the previous four years, and a statement of the compensation the

   expert is to receive for the study and testimony in the case. Fed. R. Civ. P.

   26(a)(2)(B)(i)-(vi).    These disclosures must be made “at the times and in the

   sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(C).

          “Because the expert witness discovery rules are designed to allow both sides

   in a case to prepare their cases adequately and to prevent surprise . . . compliance

   with the requirements of Rule 26 is not merely aspirational.” Cooper v. Southern

   Co., 390 F.3d 695, 728 (11th Cir. 2004) (internal citation omitted), overruled on



                                             3
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 4 of 13



   other grounds, Ash v. Tyson Foods, Inc., 546 U.S. 454 (2006). To this end, Rule

   37(c)(1) provides a self-executing sanction for untimely expert reports. In relevant

   part, Rule 37(c)(1) states that [i]f a party fails to provide the information required

   by Rule 26, “the party is not allowed to use that information or witness to supply

   evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

   justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

         Substantial justification is “justification to a degree that could satisfy a

   reasonable person that parties could differ as to whether the party was required to

   comply with the disclosure request.” Ellison v. Windt, 2001 WL 118617(M.D. Fla.

   Jan. 24, 2001) (quotation and citation omitted).       A failure to timely make the

   required disclosures is harmless when there is no prejudice to the party entitled to

   receive the disclosure. See Home Design Servs. Inc. v. Hibiscus Homes of Fla.,

   Inc., 2005 WL 2465020 (M.D. Fla. Oct. 6, 2005).         The party failing to comply

   with Rule 26(a) bears the burden of establishing that its non-disclosure was either

   substantially justified or harmless. See Surety Assocs., Inc. v. Fireman’s Fund Ins.

   Co., 2003 WL 25669165 (M.D. Fla. Jan. 7, 2003).

         B.     Daubert Standard

           The decision to admit or exclude expert testimony is within the trial court’s

   discretion and the court enjoys “considerable leeway” when determining the

   admissibility of this testimony. See Cook v. Sheriff of Monroe County, Fla., 402 F.3d

   1092, 1103 (11th Cir. 2005). As explained in Daubert v. Merrell Dow Pharm., Inc.,

   509 U.S. 579 (1993), the admissibility of expert testimony is governed by Fed. R.



                                               4
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 5 of 13



   Evid. 702. The party offering the expert testimony carries the burden of laying the

   proper foundation for its admission, and admissibility must be shown by a

   preponderance of the evidence. See Allison v. McGhan Med. Corp., 184 F.3d 1300,

   1306 (11th Cir. 1999); see also United States v. Frazier, 387 F.3d 1244, 1260 (11th

   Cir. 2004) (“The burden of establishing qualification, reliability, and helpfulness

   rests on the proponent of the expert opinion, whether the proponent is the plaintiff

   or the defendant in a civil suit, or the government or the accused in a criminal

   case.”).

          “Under Rule 702 and Daubert, district courts must act as ‘gate keepers’ which

   admit expert testimony only if it is both reliable and relevant.” Rink v. Cheminova,

   Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589).2      The

   purpose of this role is “to ensure that speculative, unreliable expert testimony does

   not reach the jury.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256

   (11th Cir. 2002). Also, in its role as Agatekeeper,@ its duty is not Ato make ultimate

   conclusions as to the persuasiveness of the proffered evidence.@ Quiet Tech. DC-8,

   Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)




   2      Rule 702 states:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if: (a)
          the expert=s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue; (b) the
          testimony is based on sufficient facts or data; (c) the testimony is the product
          of reliable principles and methods; and (d) the expert has reliably applied the
          principles and methods to the facts of the case.


                                              5
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 6 of 13



         To facilitate this process, district courts engage in a three part inquiry to

   determine the admissibility of expert testimony:

         (1) the expert is qualified to testify competently regarding the matters
         he intends to address; (2) the methodology by which the expert reaches
         his conclusions is sufficiently reliable as determined by the sort of
         inquiry mandated in Daubert; and (3) the testimony assists the trier of
         fact, through the application of scientific, technical, or specialized
         expertise, to understand the evidence or to determine a fact in issue.

   City of Tuscaloosa, 158 F.3d 548, 562 (11th Cir. 1998) (citations omitted).       The

   Eleventh Circuit refers to the aforementioned requirements as the “qualification,”

   “reliability,” and “helpfulness” prongs and while they “remain distinct concepts”;

   “the courts must take care not to conflate them.” Frazier, 387 F.3d at 1260 (citing

   Quiet Tech, 326 F.3d at 1341).

         In determining the reliability of a scientific expert opinion, the Eleventh

   Circuit also considers the following factors to the extent possible:

         (1) whether the expert’s theory can be and has been tested; (2) whether
         the theory has been subjected to peer review and publication; (3) the
         known or potential rate of error of the particular scientific technique;
         and (4) whether the technique is generally accepted in the scientific
         community. Notably, however, these factors do not exhaust the
         universe of considerations that may bear on the reliability of a given
         expert opinion, and a federal court should consider any additional
         factors that may advance its Rule 702 analysis.

   Quiet Tech, 326 F.3d at 1341 (citations omitted). The aforementioned factors are

   not “a definitive checklist or test,” Daubert, 509 U.S. at 593, but are “applied in

   case-specific evidentiary circumstances,” United States v. Brown, 415 F.3d 1257,

   1266 (11th Cir. 2005). While this inquiry is flexible, the Court must focus “solely on

   principles and methodology, not on conclusions that they generate.” Daubert, 509



                                              6
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 7 of 13



   U.S. at 594-95. It is also important to note that a “district court’s gatekeeper role

   under Daubert ‘is not intended to supplant the adversary system or the role of the

   jury.’” Quiet Tech, 326 F.3d at 1341 (quoting Maiz v. Virani, 253 F.3d 641, 666

   (11th Cir. 2001)). Rather, “[v]igorous cross-examination, presentation of contrary

   evidence, and careful instruction on the burden of proof are the traditional and

   appropriate means of attacking but admissible evidence.” Daubert, 509 U.S. at 580;

   see also Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir.

   2014) (“As gatekeeper for the expert evidence presented to the jury, the judge ‘must

   do a preliminary assessment of whether the reasoning or methodology underlying

   the testimony is scientifically valid and of whether that reasoning or methodology

   properly can be applied to the facts in issue.’”) (quoting Kilpatrick v. Breg, Inc., 613

   F.3d 1329, 1335 (11th Cir. 2010)).

         “[T]he objective of [the gatekeeping role] is to ensure the reliability and

   relevancy of expert testimony. It is to make certain that an expert, whether basing

   testimony upon professional studies or personal experience, employs in the

   courtroom the same level of intellectual rigor that characterizes the practice of an

   expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

   (1999). The district court’s role is especially significant since the expert’s opinion

   “can be both powerful and quite misleading because of the difficulty in evaluating

   it.” Daubert, 509 U.S. at 595 (quoting Jack B. Weinstein, Rule 702 of the Federal

   Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631, 632 (1991)).




                                              7
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 8 of 13



                                      III. ANALYSIS

         Plaintiff’s motion seeks to exclude Dr. Inwood for his failure to comply with

   Rule 26 or Daubert. Plaintiff claims that Dr. Inwood’s opinion consists of nothing

   more than two conclusory sentences and is completely unsupported with any

   records or exhibits. The report merely states, for example, that several defendants

   did not breach their duty of care and that there is no indication that Plaintiff had

   sepsis while at the South Florida Reception Center:

         As a Board Certified Internal Medicine Physician, it is my opinion that
         neither Marta Castillo, MD nor Esther Mathurin, ARNP fell below the
         standard of care in this matter. The basis of my opinion is there was no
         indication the Plaintiff, Craig Salvani, had sepsis or endocarditis while
         under the care of Dr. Castillo or Ms. Mathurin or any other Wexford
         Health Sources, Inc. clinician at the South Florida Reception Center
         during the time in question.

   [D.E. 105-1] (initial report of Dr. Inwood). Plaintiff asserts that the report is so

   woefully inadequate that it evidences either an intentional or willful disregard for

   the submission of an expert report. Because Dr. Inwood’s report fails at every turn

   and fails to reference a single fact or method of analysis, Plaintiff requests that we

   strike him as unqualified, unreliable, or otherwise unhelpful to the trier of fact.

         Defendant’s response is that the medical issues in this case are

   straightforward and that they relate to whether Plaintiff exhibited any signs or

   symptoms of sepsis or endocarditis during the thirteen days he was under

   Defendants’ care. On July 3, 2019, Plaintiff noticed Dr. Inwood’s deposition for July

   27, 2019.3 Soon thereafter, on July 16, 2019, Plaintiff informed Defendants that,


   3     The Court extended the expert discovery deadline in this case to August 1,
   2019. [D.E. 94].

                                              8
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 9 of 13



   unless Defendants withdrew Dr. Inwood as an expert, Plaintiff would file a motion

   to strike Dr. Inwood’s expert report as inadequate. Defendants did not agree to do

   so and, within ninety minutes, Plaintiff filed his motion to strike. Defendants argue

   that the timing of Plaintiff’s cancellation was unusual because Plaintiff was in

   possession of Dr. Inwood’s expert report for over five weeks but did nothing as the

   deadline to complete expert discovery approached.

         To avoid unnecessary litigation, Defendants claim that they immediately

   began working with Dr. Inwood to supplement his expert report to address

   Plaintiff’s concerns.   However, on July 18, 2019, Plaintiff served a notice of

   cancellation with respect to Dr. Inwood’s deposition a few hours prior to Defendants

   serving Dr. Inwood’s supplemental expert report.         [D.E. 105-3].   Defendants

   suggest that the supplemental expert report alleviates any inadequacies as to the

   initial expert report. Accordingly, Defendants conclude that Plaintiff’s motion must

   be denied.

         Before we consider whether the initial and supplemental expert report

   satisfies Daubert, we note that “Rule 26(e)(1)(A) requires supplementation when a

   party learns that in some material respect the original expert disclosure is

   incomplete or incorrect, or when otherwise ordered by the court. Fed. R. Civ. P.

   26(e)(1) (A).” In re Denture Cream Prods. Liab. Litig., 2012 WL 3639045, at *3 (S.D.

   Fla. Aug. 23, 2012). “Thus, Rule 26(e) envisions supplementation when a party’s

   discovery disclosures happen to be defective in some way so that the disclosure was




                                            9
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 10 of 13



   incorrect or incomplete and, therefore, misleading.” Id. (citing Whetstone Candy Co.

   v. Nestle USA, 2003 WL 25686830, at *1 n.1 (M.D. Fla. June 2, 2003)).

         However, supplementation is not appropriate “whenever a party wants to

   bolster     or   submit   additional   expert    opinions”   because   to   permit   such

   supplementation, “would [wreak] havoc in docket control and amount to unlimited

   expert opinion preparation.” Whetstone, 2003 WL 25686830, at *1 n.1 (citing Akeva

   L.L.C. v. Mizuno Corp., 212 F.R.D. 306, 310 (M.D.N.C. 2002)).                        Thus,

   supplementation of an expert report as contemplated by Rule 26(e)(1)(A) “is not a

   device to allow a party’s expert to engage in additional work, or to annul opinions or

   offer new ones to perfect a litigating strategy.” Cochran v. Brinkmann Corp., 2009

   WL 4823858, at *5 (N.D. Ga. Dec. 9, 2009), aff’d, 381 F. App’x 968 (11th Cir.

   2010); see also Okla. ex rel. Edmondson v. Tyson Foods, Inc., 2008 WL 4832658, at

   *1 (N.D. Okla. Oct. 28, 2008) (“A supplemental expert report that states additional

   opinions or rationales or seeks to ‘strengthen’ or [‘]deepen’ opinions expressed in the

   original expert report exceeds the bounds of permissible supplementation and is

   subject to exclusion under Rule 37(c)(1).”) (citations omitted).               Therefore,

   supplementation is not a tool to “cover failures of omission because the expert did

   an inadequate or incomplete preparation.” 3M Innovative Props. Co. v. Dupont Dow

   Elastomers, LLC, 2005 WL 6007042, at *4 (D. Minn. Aug. 29, 2005) (citations

   omitted).

         In light of these principles, Dr. Inwood’s initial expert report falls short of

   Rule 26 and Daubert. The report merely states that several defendants failed to



                                               10
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 11 of 13



   deliver the standard of care in this case and that there is no evidence that Plaintiff

   had sepsis or endocarditis at the South Florida Reception Center. Dr. Inwood’s

   report is flawed because expert testimony is admissible only if “the expert’s

   scientific, technical, or other specialized knowledge will help the trier of fact to

   understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). In

   other words, expert testimony is helpful if it “concerns matters that are beyond the

   understanding of the average lay person,” and generally unhelpful “when it offers

   nothing more than what lawyers for the parties can argue in closing

   arguments.” Frazier, 387 F.3d at 1262–63 (citations omitted). Thus, while “[a]n

   expert may testify as to his opinion on an ultimate issue of fact[,] . . . [a]n expert

   may not . . . merely tell the jury what result to reach.” Montgomery v. Aetna Cas. &

   Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (alterations added; citations omitted).

   Similarly, an expert “may not testify to the legal implications of conduct; the court

   must be the jury’s only source of law.” Id. (citations omitted).

         Here, Dr. Inwood’s initial report violates these principles because, while “an

   expert may offer his opinion as to facts that, if found, would support a conclusion

   that the legal standard at issue was satisfied,” an expert “may not testify as to

   whether the legal standard has been satisfied.”       Burkhart v. Washington Metro.

   Area Transit Auth., 112 F.3d 1207, 1212-1213 (D.C. Cir. 1997); see also Montgomery,

   898 F.2d at 1541.      This means that Dr. Inwood may not opine that several

   defendants failed to deliver the acceptable standard of care because it amounts to a

   barebones legal conclusion for the jury to the reach. See Cook ex rel. Estate of



                                             11
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 12 of 13



   Tessier v. Sheriff of Monroe Cnty., Fla., 402 F.3d 1092, 1112 n.8 (11th Cir. 2005)

   (“[C]ourts must remain vigilant against the admission of legal conclusions”)

   (citations & quotations omitted); see also Montgomery, 898 F.2d 1541 (11th Cir.

   1990) (“An expert may not . . . merely tell the jury what result to reach.”).

         Dr. Inwood’s initial report is also defective because he offers no factual

   support for his opinion. Dr. Inwood mentions, in passing, that he reviewed medical

   records, Plaintiff’s complaint, and unspecified discovery materials, but it is entirely

   unclear how he formed his opinion.        See, e.g., Custer v. Terex Corp., 2005 WL

   5974434, at *6 (N.D. Ga. May 17, 2005), aff’d, 196 F. App’x 733 (11th Cir. 2006) (“It

   is also unclear from the record before the Court as to what Mr. Walker’s opinion in

   fact is or what methodology Mr. Walker employed in arriving at his

   purported opinion.”).   While an expert may at times rely solely on his or her

   experience and general observations to meet Daubert’s reliability prong, he or she

   must still “‘employ[] in the courtroom the same level of intellectual rigor that

   characterizes the practice of an expert in the relevant field.’”      Rider v. Sandoz

   Pharm. Corp., 295 F.3d 1194, 1197 (11th Cir. 2002) (quoting Kumho Tire Co. v.

   Carmichael, 526 U.S. 137, 156 (1999)). Because Dr. Inwood’s initial report does not

   meet that threshold and offers nothing for the trier of fact to review, Plaintiff’s

   motion to strike is GRANTED for a lack of reliability and helpfulness.

         To that end, Plaintiff does not challenge Dr. Inwood’s supplemental expert

   report in his reply. Plaintiff argues instead that the initial report remains flawed.

   In fact, Plaintiff makes no mention of Dr. Inwood’s supplemental report other than



                                              12
Case 1:17-cv-24567-RNS Document 107 Entered on FLSD Docket 07/29/2019 Page 13 of 13



   Plaintiff was forced to file a motion to strike for Defendants to serve a revised one.

   Because Plaintiff fails to challenge Dr. Inwood’s supplemental expert report and the

   time to complete expert discovery does not pass until August 1, 2019, Plaintiff has

   not suffered any material prejudice. Plaintiff shall therefore depose Dr. Inwood as

   to his supplemental expert report within fourteen (14) days from the date of this

   Order.

                                   IV. CONCLUSION

         For the foregoing reasons, Plaintiff’s Daubert motion [D.E. 103] to exclude the

   testimony and opinions of Dr. Inwood’s initial expert report is GRANTED in part.

   Plaintiff shall depose Dr. Inwood as to his supplemental expert report within

   fourteen (14) days from the date of this Order.

         DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of

   July, 2019.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                            13
